Citation Nr: 0001409	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 23, 
1990, for assignment of a 100 percent disability evaluation 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which assigned a 100 percent rating for 
the veteran's PTSD, effective as of August 23, 1990.


FINDINGS OF FACT

1.  A September 29, 1988, rating decision granted the veteran 
service connection for PTSD, with a 10 percent evaluation 
assigned, effective as of May 16, 1986.

2.  The veteran did not appeal an April 1990 rating decision 
which assigned a 30 percent evaluation for PTSD, effective as 
of May 16, 1986.

3.  In August 1991, the veteran filed a new claim for 
increased compensation based on individual unemployability.

4.  A 100 percent evaluation was assigned for PTSD, effective 
as of August 23, 1990, the date that the veteran reported for 
inpatient treatment of PTSD and the date that it was first 
factually ascertainable that there had been an increase in 
the veteran's PTSD disability.  

CONCLUSION OF LAW

No legal basis exists for assignment of an effective date 
earlier than August 23, 1990, for a 100 percent evaluation of 
the veteran's PTSD.  38 U.S.C.A. §§ 501, 5110, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.400, 19.32, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Under that regulation, the 
effective date of an increase in compensation shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(o)(1).  In disability 
compensation cases, an effective date may also be assigned as 
of the earliest date "on which it [was] factually 
ascertainable that an increase in disability had occurred, if 
[the] claim is received within [one] year from such date."  
Otherwise the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

In a September 1988 rating decision, the veteran was granted 
service connection for PTSD, effective as of May 16, 1986 
(the date he filed his initial application for disability 
compensation for that condition).  The veteran initially 
filed a notice of disagreement with the 10 percent evaluation 
and the evaluation was increased to 30 percent in an April 
1990 rating decision pursuant to a March 1990 BVA decision.  
There are no additional pertinent communications from the 
veteran until his VA Form 21-8940, (Veteran's Claim for 
Increased Compensation based on Unemployability), was 
received by the RO on August 3, 1991.

A review of the record reveals that the veteran was admitted 
to a VA medical facility for inpatient care for his PTSD on 
August 23, 1990.  The veteran was having difficulty with PTSD 
symptomatology, including recurrent episodes of severe 
anxiety, insomnia, nightmares, panic and inability to keep a 
job or get along with others.  He indicated to the 
interviewer that his PTSD symptoms had increased and that he 
was self-medicating and abusing substances in an attempt to 
deal with severe PTSD symptomatology.  

In November 1996, the Board granted a 100 percent evaluation 
for PTSD, based on the finding that the veteran's severely 
disabling PTSD precluded him from obtaining and sustaining 
gainful employment.  In a December 1996 rating decision, the 
RO effectuated that decision, assigning a 100 percent 
evaluation for PTSD with polysubstance abuse.  Noting the 
inpatient treatment which began August 23, 1990, for PTSD, 
the RO assigned an effective date of August 23, 1990.  The 
veteran has contended that there has been no substantive 
change in his PTSD condition since he filed his initial 
application for service connection, and has claimed the 100 
percent rating should be retroactive to May 1986.

In the one-year period preceding the veteran's August 3, 
1991, claim for increased compensation on the basis of 
unemployability, the only evidence pertaining to the severity 
of his PTSD disorder consists of the report of inpatient 
treatment beginning August 23, 1990.  The RO considered this 
report and found that it was "factually ascertainable that 
an increase in disability had occurred" as of that date.  
The effective date for the veteran's increased evaluation was 
assigned accordingly.  There simply is no statutory or 
regulatory authority which permits assignment of an effective 
date for an award of increased compensation earlier than one 
year prior to the date of the veteran's claim.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The veteran has argued that he has continuously prosecuted 
his claim for PTSD from the initial claim for service 
connection through the claims for increased evaluation.  
However, the record fails to provide a basis for this 
assertion.  Rather, it provides uncontroverted evidence to 
the contrary.  The August 1991 application for increased 
compensation is a formal claim and there are no pertinent 
claims or appeals within one year prior to that claim with 
the exception of the August 1990 hospitalization.  In view of 
Congress' express prohibition of payment of increased 
compensation awards for any earlier periods than provided in 
38 U.S.C.A. § 5110(b)(2), VA has no power to administratively 
waive the effective date requirement (amounting to an 
enlargement of benefits).  See U. S. Constitution, art. I, § 
9, cl. 7;  See generally, Office of Personnel Management 
(OPM) v. Richmond, 496 U.S. 414, 110 S.Ct. 2465 (1990), 
rehearing denied, 497 U.S. 1046, 111 S.Ct. 5 (1990).

Accordingly, since no legal entitlement to an earlier 
effective date exists, the Board finds that the law and not 
the evidence is dispositive and the veteran's appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

An effective date earlier than August 23, 1990, for 
assignment of a 100 percent disability evaluation for post-
traumatic stress disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

